Citation Nr: 1234533	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  10-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 for an interval following an April 15, 2009, right second toe amputation. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active military duty from August 1969 to March 1971. 

The appeal comes before the Board of Veterans' Appeals (Board) from a August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran by a May 2010 VA Form 9 requested a videoconference hearing before a Veterans Law Judge of the Board. However, by a signed submission in May 2012 the Veteran withdrew that hearing request.


FINDINGS OF FACT

1. The preponderance of competent and probative evidence of record is against the Veteran having been prescribed or otherwise medically assigned a period of convalescence lasting 30 days or more following his April 15, 2009, right second toe amputation surgery, or following release from that hospitalization or outpatient treatment. 

2. By the preponderance of competent and probative evidence, the Veteran's April 15, 2009, right second toe amputation surgery did not result in severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement; or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more. 



CONCLUSION OF LAW

The criteria for a temporary total rating for convalescence following an April 15, 2009, right second toe amputation have not been met. 38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. § 4.30  (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). This notice must be provided prior to an initial decision on a claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). In addition, the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental Statement of the Case (SSOC). Where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial. Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice and, as discussed herein, the Board has not identified any. 

VA has fulfilled the above requirements with regard to the claim of entitlement to a temporary total disability rating based on convalescence following the Veteran's right second toe amputation on April 15, 2009, pursuant to 38 C.F.R. § 4.30. 

By a VCAA notice letter in June 2009, the Veteran was informed of the evidence 
required to sustain the claim for a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30. This was followed by the RO's initial adjudication of the issue by the appealed August 2009 rating action. This letter also appropriately informed of the relative duties of the Veteran and VA in obtaining evidence in furtherance of this claim for a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30. This included informing that it was ultimately the Veteran's responsibility to see that evidence required to sustain the claim is obtained. The VCAA notice letter also informed how VA determines disability ratings and effective dates for ratings, in general compliance with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service medical records and pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO obtained relevant treatment records in furtherance of the claim. The RO also informed the Veteran, including most recently by a SSOC issued in January 2012, of evidence obtained, and by implication of evidence not obtained, in furtherance of the claim. Because the issue of a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 turns on medical treatment and prescribed convalescence as reflected in treatment records, the Board finds no necessity of a VA examination to address the claim, with no reasonable possibility that such an examination will further the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Based on the evidence presented, the Board finds no reasonable likelihood that further evaluation would produce findings supporting more beneficial outcomes than those already afforded the Veteran for rating the Veteran's status post amputation of the right second toe, and denial of a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30. Ultimately, in the absence of credible evidence that the evidence obtained, including VA treatment evidence, is materially incomplete or inadequate for the Board's adjudication of the claim, the burden must shift to the Veteran to produce evidence which has not been revealed upon review of the VA treatment record or otherwise shown by the evidence of record. The claimant bears the burden of presenting and supporting his claims for benefits. 38 U.S.C.A. § 5107(a). See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The Veteran has not indicated the existence of additional pertinent evidence not appropriately sought in the course of development of his claim on appeal. The case presents no reasonable possibility that additional evidentiary requests would further the appealed claim. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159. Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra. 

In short, in this case, with regard to the claim for a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30  herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the rating assigned for the rating period in question, for the appealed claim. ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The Veteran was duly afforded the opportunity to produce additional evidence to support his claim. Thus, the Board determines that the evidentiary record is adequate, and the only significant medical questions remaining pertaining to the Veteran's claim for a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 were in this case, based on development already undertaken, the responsibility of the Veteran. See 38 C.F.R. §§ 3.303, Part 4. 

In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the Veteran's claim on appeal herein adjudicated have been accomplished. 


II. Evidentiary Considerations

Relevantly, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). Although medical evidence may be required to support a claim in instances were specialized knowledge is required, lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (a lay persons is competent to testify to pain and visible flatness of the feet).

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



III. Claim for a Temporary Total Convalescence 
Rating Pursuant to 38 C.F.R. § 4.30 

The Veteran contends, in effect, that he should be assigned a temporary total convalescence rating pursuant to 38 C.F.R. § 4.30 for an interval following the April 15, 2009, surgical amputation of his right second toe as a complication of his service-connected diabetes mellitus. 

The Board does not here discount the association between the right second toe amputation and the Veteran's service-connected diabetes mellitus. In that regard, the Board notes that the Veteran was previously, by an August 2007 rating action, assigned a service-connected noncompensable rating for right second toe amputation effective from April 1, 2007, reflective of prior amputation of the right second toe, with the amputation at the metatarsal head on April 15, 2009, being a revision of that amputation. By the appealed August 2009 rating action the RO granted two compensable ratings associated with the right second toe amputation revision: a 20 percent rating for status post amputation, and a separate 10 percent evaluation for painful scar, with both these ratings assigned effective from the April 15, 2009, date of amputation. The Veteran has also been service connected for peripheral neuropathy of all the extremities as due to his diabetes mellitus, with a 20 percent rating assigned for peripheral neuropathy of the right lower extremity effective from prior to the April 15, 2009, date of right second toe amputation. 

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release. 38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more. Id.  

VA records of an April 15, 2009 surgery for removal of the metatarsal head of the right second toe reflect that the surgery lasted for less than an hour, and that the Veteran was discharged home, and taken home by a friend. The post-surgical plan and treatment records reflect that following the surgery the Veteran received pain management, wound care, and showering/bathing instruction, with prescribed resumption of normal activities. No treatment records reflect that the Veteran required extended convalescence (lasting weeks or months) following the surgery. 

Upon a VA examination in June 2009 to address residuals of the April 15, 2009 amputation, the Veteran complained of chronic, constant pain that was moderate to severe, and an abnormal gait. The examiner observed that there was swelling over the right second toe amputation stump area on the top and bottom, and there was a large callous below the metatarsal. However, the examiner found no tenderness to the stump and no skin abnormalities, while observing a surgical scar at the site of the amputation. There was no pain in the scar, but there was adherence to underlying tissue. The examiner found circulation, musculature, and existing bone structures to be normal, and found no joint involvement beyond the amputation. There was also no neuroma. Despite assessing the presence of chronic pain and difficulty associated with the status post amputation, the June 2009 VA examiner also assessed that the Veteran was able to perform all activities of daily living despite the amputation. The examiner assessed that the Veteran could no longer work (whether this was in reference to any work or his prior physically demanding work is unclear) due to "all the problems from diabetes and hip replacement." The examination did not reflect a current or past need for convalescence following the right second toe amputation.  

The June 2009 VA examiner did find a moderate effect of the status-post amputation on the Veteran's daily living, and on that basis the RO by the same appealed August 2009 rating action granted the Veteran compensable ratings for the status post amputation and for the amputation scar, as already noted supra. 

The Veteran in a May 2010 submitted statement asserted, "No one uses the term convalescence.  They call it rehabilitation, do your homework."  The Veteran then went on to assert that aside from the pain associated with his right second toe amputation, this affected his balance and he "had to learn how to walk again." 

Notwithstanding the Veteran's May 2010 statement, the Board notes that VA does in fact use the term "convalescence", and distinguishes convalescence from various forms of rehabilitation. See, e.g.,  38 C.F.R. § 4.30 (convalescent rating) and 38 C.F.R. § 3.361(d) (2011) (regulation governing benefits for excess disability resulting from vocational rehabilitation). The very basis of the Veteran's claim for a temporary total disability rating is distinctly one for convalescence, not rehabilitation. 38 C.F.R. § 4.30. 

The Veteran provided an employer statement dated in July 2010 informing that the Veteran required many concessions at work primarily due to his diabetes. The employer stated that the Veteran was no longer working due to a second toe operation and hip replacement causing him to miss too much work. However, this statement did not inform of any necessity of convalescence following the Veteran's right second toe amputation. 

Similarly, the Veteran submitted a July 2010 private physician's report of medical examination with an opinion addressing the question of employability. While that report noted the Veteran's past amputation of the right second toe, no mention was made of any need for convalescence following that amputation. 

The balance of the medical records within the claims file similarly inform of no need for convalescence of 30 days or more following the April 15, 2009,  right second toe amputation. 

The applicable regulation explicitly requires that the need for convalescence be established by the record of hospital discharge or outpatient care following which such convalescence was required, or that treatment records otherwise meet the regulatory requirements. There is no such medical record of the need for convalescent care following the Veteran's right second toe amputation. Thus, regardless of whether the Veteran required rehabilitative training for walking following the amputation, as he asserts, any such rehabilitation does not equate with convalescence, and does not give rise to an entitlement to a temporary total rating based on need for convalescence. 38 C.F.R. § 4.30.

The Board also notes the Veteran's assertion in his September 2009 notice of disagreement that his VA physician had said that the RO's letter (presumably the letter accompanying its adjudication denying the claim for a temporary total rating for convalescence following amputation surgery) was "ridiculous." However, such an assertion by a VA physician would not alter or mitigate the adjudication, and may be afforded no weight in the Board's adjudication of the claim. A VA physician's assertion that a VBA notice letter or its contents are ridiculous thus must hold no weight in the Board's adjudication, since such an assertion is not a medical statement and is not entitled to weight as a medical statement. See LeShore V. Brown, 8 Vet. App. 406, 409 (1995) (a statement by a physician must be a medical statement for it to be accorded weight as such). It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Thus, with due consideration of the Veteran's competent assertions about his having undergone rehabilitation following his right second toe amputation, as well as consideration of the relevant medical evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a temporary total rating based on need for convalescence following the Veteran's right second toe amputation, because there is no medical record informing that extended convalescence (lasting weeks or months) was required upon the Veteran's hospital discharge or following the outpatient procedure that. 38 C.F.R. § 4.30.


The Board also notes that while the regulation does specify amputation and a resulting stump, this is in reference to amputation of a major body part giving rise to a stump which may result in complications or other need of convalescent care, such as the stump of an amputated arm or leg or hand or foot. The Board does not find that a stump as mentioned in the regulation to address the stump following amputation of the second toe. 38 C.F.R. § 4.30(a)(2). 

In the absence of credible evidence in support, the preponderance of the evidence also does not show that the right second toe amputation surgery on April 15, 2009, resulted in post-operative severely debilitating residuals or need for ongoing care, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or that the surgery resulted in immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30. 

While the Veteran has contended that he had to learn to walk again following the surgery, the Veteran has not provided evidentiary support for this statement, and the above-noted post-service treatment records outweigh the Veteran's assertions to the extent they purport to support any prolonged period (lasting weeks or months) of need for use of wheelchair or crutches, or house confinement. 38 C.F.R. § 4.30; Caluza; Layno. Rather, the weight of competent and credible evidence is to the effect that the Veteran had some ongoing pain or discomfort and impaired functioning from the amputation, but without significant debilitation due to the amputation procedure necessitating convalescence. The record does reflect other significant impairments contemporaneous with the amputation, but these were attributed to status post hip replacement, among other debilities.

While the Veteran is competent to address his right second toe amputation and the experienced effects of that amputation, the Board does not find any of the Veteran's assertions to be ultimately directly relevant to his claim, as they fail to support the presence of any medically prescribed extended (lasting weeks or months) convalescence following that amputation.  Jandreau; 38 C.F.R. § 4.30. 

While sympathetic to the Veteran's assertions, the preponderance of the evidence is against the claim, and, therefore, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total convalescence rating pursuant to 38 C.F.R. § 4.30, based on claimed convalescence following a right second toe amputation on April 15, 2009, is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


